                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


BONGO PRODUCTIONS, LLC,                        )
ROBERT BERNSTEIN, SANCTUARY                    )
PERFORMING ARTS LLC, and                       )
KYE SAYERS,                                    )
                                               )
Plaintiffs,                                    )
                                               )
v.                                             )            Case No. 3:21-cv-00490
                                               )            Judge Aleta A. Trauger
CARTER LAWRENCE, Tennessee State               )
Fire Marshall, in his official capacity,       )
CHRISTOPHER BAINBRIDGE, Director )
of Code Enforcement, in his official capacity, )
GLENN R. FUNK, District Attorney               )
General for the 20th Judicial District, in his )
official capacity, and NEAL PINKSTON,          )
District Attorney General for the 11th         )
Judicial District, in his official capacity,   )
                                               )
Defendants.                                    )

                                            ORDER

       For the reasons explained in the accompanying Memorandum, the Motion for

Preliminary Injunction filed by Bongo Productions, LLC, Robert Bernstein, Sanctuary

Performing Arts LLC, and Kye Sayers is hereby GRANTED. The defendants are hereby

ORDERED to take no actions to enforce House Bill 1182/Senate Bill 1224, as described in the

Memorandum. Because this Order imposes no material obligation upon the defendants other than

continuing nonenforcement of a law that, until recently, was not in effect, the court finds that no

bond is necessary pursuant to Fed. R. Civ. P 65(c).

       It is so ORDERED.

                                                            ______________________________
                                                            ALETA A. TRAUGER
                                                            United States District Judge



    Case 3:21-cv-00490 Document 23 Filed 07/09/21 Page 1 of 1 PageID #: 232
